[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                         ELEVENTH CIRCUIT
                                                                            APRIL 6, 2012
                                    No. 11-14519                             JOHN LEY
                              ________________________                        CLERK

                          D.C. Docket No. 1:10-cv-01289-TWT

UNITED JEWISH COMMUNITIES INC,
trading as United Jewish Appeal,

                                       llllllllllllllllllllllllllllllllllllllllPlaintiff - Appellant,

                                            versus

WACHOVIA BANK, N.A.,

                                     lllllllllllllllllllllllllllllllllllllllllDefendant - Appellee,

BRANCH BANKING AND TRUST,

                            llllllllllllllllllllllllllllllllllllllllConsol. Defendant - Appellee.
                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________
                                   (April 6, 2012)

Before WILSON and MARTIN, Circuit Judges, and ALBRITTON,* District
Judge.


       *
        Honorable W. Harold Albritton, United States District Judge for the Middle District of
Alabama, sitting by designation.
PER CURIAM:

      United Jewish Communities, Inc. appeals the district court’s grant of

summary judgment in favor of Wachovia Bank and Branch Banking and Trust

Company. After reviewing the briefs, and with the benefit of oral argument, we

affirm the judgment for the reasons set forth in the district court’s order.

      AFFIRMED.




                                           2